


110 HR 6714 IH: National Commission on State Workers’

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6714
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish the National Commission on State Workers’
		  Compensation Laws.
	
	
		1.Short TitleThis Act may be cited as the
			 National Commission on State Workers’
			 Compensation Laws Act of 2008.
		2.FindingsThe Congress finds the following:
			(1)The full
			 protection of American workers from job-related injury or death requires an
			 adequate, prompt, and equitable system of workers’ compensation as well as an
			 effective program of occupational health and safety regulation.
			(2)The vast majority
			 of American workers and their families are dependent on workers’ compensation
			 for their basic economic security in the event such workers suffer injury or
			 death in the course of employment.
			(3)In 1972, the
			 National Commission on State Workmen’s Compensation Laws found that the system
			 of State workers’ compensation laws was inequitable and
			 inadequate. Since that time, changes in reductions in State workers’
			 compensation laws have increased the inadequacy and inequitable levels of
			 workers’ compensation benefits. Serious questions exist concerning the fairness
			 and adequacy of present workers’ compensation laws in light of the growth of
			 the economy, changing nature of the labor force, misclassification of workers
			 as independent contractors, and as leased employees, as well as erosion of
			 remedies for the bad faith handling and delay in payment of benefits and
			 medical care to workers and their families, increases in medical knowledge,
			 changes in the hazards associated with various employment, new risks to health
			 and safety created by new technology, and increases in the general level of
			 wages and in the cost of living.
			3.Establishment of
			 CommissionThere is
			 established a commission to be known as the National Commission on State
			 Workers’ Compensation Laws (hereinafter in this Act referred to as the
			 Commission).
		4.Duties of
			 Commission
			(a)In
			 GeneralThe duties of the Commission shall be—
				(1)to review the
			 findings of the previous National Commission on State Workmen’s Compensation
			 Laws and its recommendations;
				(2)to study and
			 evaluate State workers’ compensation laws in order to determine if such laws
			 provide an adequate, prompt, and equitable system of compensation for injury or
			 death arising out of or in the course of employment; and
				(3)to study and
			 evaluate whether additional remedies should be available to ensure prompt and
			 good faith payment of benefits and medical care to injured workers and their
			 families.
				(b)Matters To be
			 Evaluated and StudiedThe study and evaluation under subsection
			 (a)(2) shall include—
				(1)the amount of
			 permanent and temporary disability benefits and the criteria for determining
			 the maximum limitations of such benefits or the elimination of such maximum
			 limitations;
				(2)a study and
			 evaluation of State workers’ compensation laws in order to determine if, and
			 ensure that, such laws provide an adequate, prompt, and equitable system of
			 compensation and medical care for injuries or death arising out of in the
			 course of employment;
				(3)a study of whether
			 other adequate remedies are available to ensure the prompt payment of benefits
			 and to reduce or eliminate bad faith delays in payments of benefits, providing
			 medical care, and discouraging misclassification of workers as independent
			 contractors and or leased employees to avoid paying workers’ compensation
			 benefits;
				(4)the amount and
			 duration of medical benefits and provisions ensuring adequate medical care and
			 free choice of physician;
				(5)rehabilitation;
				(6)standards for
			 determining assurance of benefits caused by aggravation or acceleration of
			 preexisting injuries or disease;
				(7)time limits on
			 filing claims;
				(8)waiting
			 periods;
				(9)compulsory or
			 elective coverage;
				(10)administration;
				(11)ensuring prompt
			 hearings and due process evidentiary rights in the resolution of claims;
				(12)the relationship
			 between workers’ compensation on the one hand, and old-age, disability, and
			 survivors insurance and other types of insurance (public or private) on the
			 other hand; and
				(13)methods of
			 implementing the recommendations of the Commission.
				5.Membership
			(a)Number and
			 AppointmentThe Commission
			 shall be composed of 14 members, as follows:
				(1)1
			 member, appointed by the President, who shall serve as chairman of the
			 Commission.
				(2)1
			 member, appointed by the majority leader of the Senate in consultation with the
			 majority leader of the House of Representatives, who shall serve as vice
			 chairman of the Commission.
				(3)2
			 members appointed by the majority leader of the House of
			 Representatives.
				(4)2
			 members appointed by the minority leader of the House of
			 Representatives.
				(5)2
			 members appointed by the majority leader of the Senate.
				(6)2
			 members appointed by the minority leader of the Senate.
				(7)The Secretary of
			 Labor, the Secretary of Commerce, the Secretary of Health and Human Services,
			 and the Secretary of Education shall be ex officio members of the
			 Commission.
				(b)Affiliations
				(1)Not more than 6 appointed members of the
			 Commission shall be from the same political party.
				(2)There shall be at
			 all times at least 3 members that represent injured workers, 3 members that
			 represent insurance carriers or employers, and 1 member of the general
			 public.
				(c)QualificationsIt is the sense of Congress that
			 individuals appointed to the Commission should be United States
			 citizens—
				(1)with significant
			 depth of experience—
					(A)as members of
			 State workers’ compensation boards;
					(B)as representatives
			 of insurance carriers, employers, and injured workers; and
					(C)in the general
			 fields of business and labor;
					(2)who are members of
			 the medical profession with experience in industrial medicine or in workers’
			 compensation cases; and
				(3)who are educators
			 having special expertise in the field of workers’ compensation.
				(d)VacanciesAny member appointed to fill a vacancy
			 occurring before the expiration of the term for which the member’s predecessor
			 was appointed shall be appointed only for the remainder of that term. A member
			 may serve after the expiration of that member’s term until a successor has
			 taken office. A vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner in which the original appointment was
			 made.
			(e)QuorumEight
			 members of the Commission shall constitute a quorum.
			(f)Meetings
				(1)The Commission
			 shall hold its initial meeting as soon as practicable.
				(2)After its initial
			 meeting, the Commission shall meet upon the call of the chairman or a majority
			 of its members.
				(g)Travel
			 ExpensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
			(h)Compensation
				(1)Basic
			 PayEach member of the Commission may be compensated at a level
			 not to exceed the daily equivalent of the annual rate of basic pay in effect
			 for a position at level IV of the Executive Schedule under section 5315 of
			 title 5, United States Code, for each day during which that member is engaged
			 in the actual performance of the duties of the Commission.
				(2)Prohibition of
			 Compensation of Federal EmployeesMembers of the Commission who are full-time
			 officers or employees of the United States or Members of Congress may not
			 receive additional pay, allowances, or benefits by reason of their service on
			 the Commission.
				6.Staff of
			 Commission
			(a)DirectorThe Chairman of the Commission, in
			 consultation with the vice chairman and in accordance with the rules agreed
			 upon by the Commission, may appoint a Director. The Director shall be paid at a
			 rate not to exceed the equivalent of that payable for a position at level V of
			 the Executive Schedule under section 5316 of title 5, United States
			 Code.
			(b)StaffThe
			 Chairman, in consultation with the vice chairman and in accordance with rules
			 agreed upon by the Commission, may appoint and fix the compensation of
			 additional personnel as may be necessary to enable the Commission to carry out
			 its functions, without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service and without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of such title
			 relating to classification and general schedules pay rates, except that no rate
			 of pay fixed under this subsection may exceed the equivalent of that payable
			 for a position at level V of the Executive Schedule under section 5316 of title
			 5, United States Code.
			(c)Experts and
			 ConsultantsThe Commission is
			 authorized to procure the services of experts and consultants in accordance
			 with section 3109 of title 5, United States Code, but at rates not to exceed
			 the daily rate paid to a person occupying a position at level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code.
			(d)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
			(e)Personnel as
			 Federal EmployeesThe executive director and any personnel of the
			 Commission who are employees of the Commission shall be treated as employees
			 under section 2105 of title 5, United States Code, for purposes of chapters 63,
			 81, 83, 84, 85, 87, 89, and 90 of that title. The preceding sentence shall not
			 apply to members of the Commission.
			7.Powers of the
			 Commission
			(a)Hearings and
			 EvidenceThe Commission, or
			 on the authority of the Commission, any subcommittee or member thereof, may,
			 for the purpose of carrying out this Act—
				(1)hold hearings, take testimony, receive
			 evidence, administer oaths; and
				(2)subject to
			 subsection (b)(1), require, by subpoena or otherwise, the attendance and
			 testimony of witnesses and the production of books, records, correspondence,
			 memoranda, papers and documents.
				(b)Subpoena
			 Power
				(1)Issuance
					(A)In
			 GeneralA subpoena may be
			 issued under this subsection only—
						(i)by
			 the agreement of the chairman and the vice chairman of the Commission;
			 or
						(ii)by
			 the affirmative vote of 6 members of the Commission.
						(B)SignatureSubject
			 to clause (i) of paragraph (1)(A), subpoenas issued under this subsection may
			 be issued under the signature of the chairman or any member designated by a
			 majority of the Commission, and may be served by any person designated by the
			 chairman or by a member designated by a majority of the Commission.
					(2)Failure to Obey
			 a Subpoena
					(A)In
			 GeneralIn the case of
			 contumacy or failure to obey a subpoena issued under paragraph (1), the United
			 States district court for the judicial district in which the subpoenaed person
			 resides, is served, or may be found, or wherever the subpoena is returnable,
			 may issue an order requiring such person to appear at any designated place to
			 testify or to produce documentary or other evidence. Any failure to obey the
			 order of the court may be punished as contempt of that court.
					(B)Additional
			 EnforcementIn the case of a failure of any witness to comply
			 with a subpoena or to testify when summoned under authority of this subsection,
			 the Committee may, by a majority vote, certify a statement of fact constituting
			 such failure to the appropriate United States attorney, who may bring the
			 matter before the grand jury for action, under the same authority and
			 procedures as if the United States attorney had received a certification under
			 section 192 through 194 of title 2 of the Revised Statutes of the United States
			 Code.
					(3)ContractingThe
			 Commission may, to such extent and in such amounts as are made available in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 its duties under this Act.
				(4)Information from
			 Federal AgenciesThe Commission is authorized to secure directly
			 from any executive department, bureau, agency, board, commission, office,
			 independent establishment, or instrumentality of the Government, information,
			 suggestions, estimates, and statics for the purposes of this Act. Each such
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality shall, to the extent authorized by law,
			 furnish such information, suggestions, estimates, and statistics directly to
			 the Commission, upon request of the chairman of the Commission, the chairman of
			 any subcommittee created by a majority of the Commission, or any member
			 designated by a majority of the Commission.
				8.Reports
			(a)Interim
			 ReportsThe Commission may
			 submit to the President and Congress interim reports containing such findings,
			 conclusions, and recommendations for enhancements and improvements in benefit
			 levels, medical care, and administration of State workers’ compensation
			 systems, for improvements in insurance practices, and for improvements in dues
			 process and evidentiary hearings and reduction of bad faith and handling of
			 delays, as have been agreed to by a majority of Commission members.
			(b)Final
			 ReportsNot later than 18 months after the date of the enactment
			 of this Act, the Commission shall submit to the President and Congress a final
			 report containing such findings, conclusions, and recommendations for
			 enhancements and improvements in benefit levels, medical care, and
			 administration of State workers’ compensation systems, for improvements in
			 insurance practices, and for improvements in due process and evidentiary
			 hearings and reduction of bad faith handling and delays, as have been agreed to
			 by a majority of Commission members.
			9.TerminationThe Commission, and all the authorities of
			 this Act, shall terminate 19 days after the date on which the final report is
			 submitted under section 8(b).
		10.Authorization of
			 AppropriationThere are hereby
			 authorized to be appropriated such sums as may be necessary to carry out the
			 provisions of this Act.
		
